Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/13/21 and 07/03/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anastasia Zhadina (Reg. No.: 48,544) on 03/21/22.

The application has been amended as follows: 


a calculation unit configured to calculate an evaluation value on the basis of a captured image acquired at an imaging position at a time of measurement by the imaging unit and reference features of the image; 
an image processing unit configured to acquire the data of the captured image using the imaging unit and perform image processing; 
a first setting unit configured to set determination conditions used for determining reproducibility of an imaging position of the imaging unit; and 
a control unit configured to perform control of performing image processing of the captured image using the image processing unit and outputting a result of the image processing if the evaluation value calculated by the calculation unit satisfies the determination condition set by the first setting unit.

22 (Currently Amended). An image processing device control method executed by an image processing device that processes data of a captured image acquired by imaging a measurement target using an imaging unit capable of changing an imaging direction or an imaging angle of view, the control method comprising: 
calculating an evaluation value on the basis of a captured image acquired at an imaging position at a time of measurement by the imaging unit and reference features of the image; 

setting determination conditions used for determining reproducibility of an imaging position of the imaging unit; and 
performing control of performing image processing of the captured image and outputting a result of the image processing if the calculated evaluation value satisfies the determination condition according to the setting.

23 (Currently Amended). A non-transitory recording medium storing a computer program for causing a computer of an image processing device which processes data of a captured image acquired by imaging a measurement target using an imaging unit capable of changing an imaging direction or an imaging angle of view, to perform each step of a control method of the computer, the method comprising: 
calculating an evaluation value on the basis of a captured image acquired at an imaging position at a of measurement by the imaging unit and reference features of the image; 
acquiring the data of the captured image using the imaging unit and performing image processing; 
setting determination conditions used for determining reproducibility of an imaging position of the imaging unit; and 
performing control of performing image processing of the captured image and outputting a result of the image processing if the calculated evaluation value satisfies the determination condition according to the setting.

4.) Allowable Subject Matter
Claims 1-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image processing device that processes data of a captured image acquired by imaging a measurement target using an imaging unit capable of changing an imaging direction or an imaging angle of view, comprising: at least one processor functioning as: 
a calculation unit configured to calculate an evaluation value on the basis of a captured image acquired at an imaging position at a time of measurement by the imaging unit and reference features of the image; 
a first setting unit configured to set determination conditions used for determining reproducibility of an imaging position of the imaging unit; and 
a control unit configured to perform control of performing image processing of the captured image using the image processing unit and outputting a result of the image processing if the evaluation value calculated by the calculation unit satisfies the determination condition set by the first setting unit.”

Dependent Claims 2-21 are also allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 22, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image processing device control method executed by an image processing device that processes data of a captured image acquired by imaging a measurement target using an imaging unit capable of changing an imaging direction or an imaging angle of view, the control method comprising: 
calculating an evaluation value on the basis of a captured image acquired at an imaging position at a time of measurement by the imaging unit and reference features of the image; 
setting determination conditions used for determining reproducibility of an imaging position of the imaging unit; and 
performing control of performing image processing of the captured image and outputting a result of the image processing if the calculated evaluation value satisfies the determination condition according to the setting.”

Regarding independent Claim 23, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory recording medium storing a computer program for causing a computer of an image processing device which processes data of a captured image acquired by imaging a measurement target using an imaging unit capable of changing an imaging direction or an imaging angle of view, to perform each step of a control method of the computer, the method comprising: 
calculating an evaluation value on the basis of a captured image acquired at an imaging position at a of measurement by the imaging unit and reference features of the image; 
setting determination conditions used for determining reproducibility of an imaging position of the imaging unit; and 
performing control of performing image processing of the captured image and outputting a result of the image processing if the calculated evaluation value satisfies the determination condition according to the setting.”

The following are the closest prior-art of record:

Fujikawa et al. (US Pub No.: 2010/0226561A1) disclose a parameter determination assisting device and a parameter determination assisting program enabling a more rapid and easy determination of a parameter to be set in a processing device, which obtains a processing result by performing a process using a set of parameters defined in advance on image data obtained by imaging a measuring target object. A user can easily select an optimum parameter set when a determination result and a statistical output are displayed in a list for each of a plurality of trial parameter candidates. For instance, while trial numbers "2", "4", and "5", in which the number of false detections is zero, can perform a stable process, the parameter set of the trial number "2" is comprehensively assumed as optimum since the trial number "2" can perform the process in the shortest processing time length.

Ikeda et al. (US Patent No.: 9741108B2) disclose an image processing apparatus, connected to an imaging part to capture an image of workpieces conveyed on a conveyer, that includes an interface that receives a signal indicating a travel distance of the conveyer, an interface that communicates with a control device for controlling a moving machine disposed downstream of an imaging area of a imaging part, a positional information acquisition unit that processes the image captured by the imaging part and thereby acquiring positional information of a pre-registered workpiece in the image, a travel distance obtaining unit that obtains the travel distance of the conveyer synchronized with the control device, an initiating unit that initiates the capturing by the imaging part in response to an imaging command, and a transmission unit that transmits, to the control device, the positional information and the travel distance upon the capturing of the image used to acquire the positional information.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128. The examiner can normally be reached Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712728597. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697